ACCEPTED
                                                                                   03-14-00667-CV
                                                                                          4179841
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              2/17/2015 3:14:08 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                             No. 03-14-00667-CV

                                                                   FILED IN
                                   IN THE                   3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                                                            2/17/2015 3:14:08 PM
                       THIRD COURT OF APPEALS                 JEFFREY D. KYLE
                                                                    Clerk

                                 AT AUSTIN


    TEXAS COMMISSION ON ENVIRONMENTAL QUALITY,
                       Appellant,
                          v.
EXXON MOBIL CORPORATION, EXXONMOBIL OIL CORPORATION,
PENNZOIL-QUAKER STATE COMPANY AND SHELL OIL COMPANY,
                       Appellees.


             Appealed from the 345th Judicial District Court of
                          Travis County, Texas

            FIRST UNOPPOSED MOTION FOR EXTENSION
             OF TIME TO FILE APPELLANT’S REPLY BRIEF

TO THE HONORABLE COURT OF APPEALS:

    Pursuant to Rules 10.5(b)(1) and 38.6(d), Appellant the Texas Commis-

sion on Environmental Quality files this first unopposed motion for an

extension of time and respectfully requests a 12-day extension of time,

until and through March 2, 2015, to file its Reply Brief.

    1.   The current deadline for filing Appellant’s Reply Brief is Wednes-
day, February 18, 2015.

    2.   Appellant requests a 12-day extension, until March 2, 2015.

    3.   No previous extensions have been granted regarding this brief.

    4.   Oral argument has been set for March 11, 2015, at 1:30 p.m.

    5.   An extension until March 2, 2015, is not opposed by Appellees.

    6.   This motion is requested for the following reasons:

         a.   Assistant Attorney General Linda Secord suffered a broken

    ankle, which required surgery on January 6, 2015, and has been unable

    to work effectively since that date. Her first partial day back in the

    office was February 12; she is not expected to return full-time before

    March 15, 2015. Her legal knowledge and expertise are essential to the

    State’s briefing in this complex and important case. Her participation

    will allow the State to make the best possible presentation of the

    issues, including several issues of first impression, for the Court’s

    consideration.

         b.   Assistant Attorney General Craig Pritzlaff has a deadline of



                                      2
    Tuesday, February 17, 2015, to file a reply brief in State of Texas v.

    Bernard Morello, D-1-GV-06-000627, in the 353rd Judicial District Court

    of Travis County. He has a Motion for Summary Judgment set for

    Thursday, February 19, 2015, in that case, seeking to recover civil

    penalties for violations of environmental law and regulations. He has

    not been able to assist with the briefing on this appeal.

    7.   No trial date has been set in the trial court, and no scheduling

order is in place in the trial court that would be impacted by an extension

of time to consider this appeal.

                                    PRAYER

    For the reasons stated above, Appellant the Texas Commission on

Environmental Quality prays that the Court grant a 12-day extension, until

March 2, 2015, for the State to file its Reply Brief.

    Respectfully submitted this 17th day of February 2015.

                                         KEN PAXTON
                                         Attorney General of Texas




                                        3
CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil
Litigation

JON NIERMANN
Chief, Environmental Protection
Division



 /s/ Thomas H. Edwards
THOMAS H. EDWARDS
Assistant Attorney General
Tex. Bar No. 06461800
Thomas.Edwards@TexasAttorney
General.gov

CRAIG J. PRITZLAFF
Assistant Attorney General
Tex. Bar No. 24046658
Craig.Pritzlaff@TexasAttorney
General.gov

LINDA SECORD
Assistant Attorney General
Tex. Bar No. 17973400
Linda.Secord@TexasAttorney
General.gov




4
                                   Office of the Attorney General
                                   Environmental Protection Division
                                   P.O. Box 12548, Capitol Station
                                   Austin, Texas 78711-2548
                                   Tel: (512) 463-2012
                                   Fax: (512) 320-0911

                                   ATTORNEYS FOR APPELLANT,
                                   THE TEXAS COMMISSION ON
                                   ENVIRONMENTAL QUALITY




                  CERTIFICATE OF CONFERENCE

     On February 13-16, 2015, the undersigned conferred with Adam
Sencenbaugh, counsel for Appellees, and Mr. Sencenbaugh confirmed that
this motion is not opposed.



                                    /s/ Thomas H. Edwards
                                   THOMAS H. EDWARDS




                                  5
                       CERTIFICATE OF SERVICE

     I, Thomas H. Edwards, do hereby certify that a true and correct copy
of the foregoing document was served by electronic service on the
following parties or attorneys of record on the 17th day of February, 2015,
and by email the same day.

Attorneys                                Parties

John R. Eldridge                         Exxon Mobil Corporation,
HAYNES AND BOONE, L.L.P.                 ExxonMobil Oil Corporation,
1221 McKinney St., Ste. 2100             Pennzoil-Quaker State Company
Houston TX 77010-2020                    and Shell Oil Company
Telephone: (713) 547-2000
Facsimile: (713) 547-2600
John.Eldridge@haynesboone.com

Adam H. Sencenbaugh                                ”
HAYNES AND BOONE, L.L.P.
600 Congress Ave., Ste. 1300
Austin TX 78701-2579
Telephone: (512) 867-8489
Telecopier: (512) 867-8606
Adam.Sencenbaugh@
haynesboone.com

Janessa M. Glenn                         Cabot Norit Americas, Inc.
R. Steven Morton
MOLTZ MORTON & GLENN, LLP
5113 Southwest Pkwy, Ste. 120
Austin TX 78735-8969
jglenn@mmandg.com


                                     6
John E. Leslie                      Howard Freilich, d/b/a Quick Stop
JOHN LESLIE * PLLC                  Brake and Muffler
1216 Florida Dr., Ste. 140
Arlington TX 76015-2393
Tel: (817) 505-1291
Arlingtonlaw@aol.com

Cynthia J. Bishop                   Baxter Oil Service
C BISHOP LAW PC
P.O. Box 612994
Dallas TX 75261-2994
cbishop@cbishoplaw.com

Paul Craig Laird II                 Frank Kosar, d/b/a Rite Way
ASHLEY & LAIRD, L.C.                Truck Rental
800 W. Airport Fwy., Ste. 880
Irving TX 75062-6274
pcl880@aim.com

George E. Kuehn                     SBC Holdings, Inc., f/k/a The Stroh
BUTZEL LONG                         Brewery Company
301 E. Liberty St., Ste 500
Ann Arbor MI 48104-2283
Tel: 734-213-3257
Fax: 734-995-1777
kuehn@butzel.com

                                 /s/ Thomas H. Edwards
                                THOMAS H. EDWARDS




                                7